 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
 7       RODNEY MARSHALL,                                  Case No.: 2:18-cv-00075-JAD-CWH
 8             Petitioner                                        Order Extending Time
 9       v.                                                           [ECF No. 19]
10       BRIAN WILLIAMS, et al.,
11             Respondents
12            Counseled petitioner Rodney Marshall has filed an unopposed motion for an extension of
13 time.1 With good cause appearing, the motion [ECF No. 19] is granted, and Marshall will have
14 until February 15, 2019, to oppose the respondents’ motion to dismiss.
15            It is so ordered.
16 Dated: December 13, 2018
17                                                             _______________________________
                                                               U.S. District Judge Jennifer A. Dorsey
18
19
20
21
22
23
24
25
26
27
     1
28       ECF No. 19.

                                                     1
